MFS® BLENDED RESEARCH CORE EQUITY PORTFOLIO MFS® INTERNATIONAL GROWTH PORTFOLIO MFS® BOND PORTFOLIO MFS® INTERNATIONAL VALUE PORTFOLIO MFS® CORE EQUITY PORTFOLIO MFS® MASS. INVESTORS GROWTH STOCK PORTFOLIO MFS® EMERGING MARKETS EQUITY PORTFOLIO MFS® MONEY MARKET PORTFOLIO MFS® GLOBAL GOVERNMENTS PORTFOLIO MFS® NEW DISCOVERY PORTFOLIO MFS® GLOBAL GROWTH PORTFOLIO MFS® RESEARCH INTERNATIONAL PORTFOLIO MFS® GLOBAL RESEARCH PORTFOLIO MFS® STRATEGIC INCOME PORTFOLIO MFS® GLOBAL TACTICAL ALLOCATION PORTFOLIO MFS® TECHNOLOGY PORTFOLIO MFS® GOVERNMENT SECURITIES PORTFOLIO MFS® UTILITIES PORTFOLIO MFS® HIGH YIELD PORTFOLIO MFS® VALUE PORTFOLIO Effective immediately, the sub-sections entitled “Compensation,” “Ownership of Fund Shares,” and “Other Accounts” in Appendix D entitled “Appendix D - Portfolio Manager(s),” are restated, with respect to MFS Global Tactical Allocation Portfolio only, as follows: Compensation Portfolio manager compensation is reviewed annually. As of December 31, 2012, portfolio manager total cash compensation is a combination of base salary and performance bonus: Base Salary – Base salary represents a smaller percentage of portfolio manager total cash compensation than performance bonus. Performance Bonus – Generally, the performance bonus represents more than a majority of portfolio manager total cash compensation. The performance bonus is based on a combination of quantitative and qualitative factors, generally with more weight given to the former and less weight given to the latter. The quantitative portion is based on the pre-taxperformance of assets managed by the portfolio manager over one-, three-, and five-year periods relative to peer group universes and/or indices (“benchmarks”). As of December 31, 2012*, the following benchmarks were used to measure the following portfolio managers' performance for the following Fund: Fund Portfolio Manager Benchmark(s) MFS Global Tactical Allocation Portfolio Nevin P. Chitkara MSCI World Index Steven R. Gorham MSCI World Index Richard O. Hawkins Barclay's Global Aggregate Index Hedged Benjamin Nastou MSCI World Index Barclay's Global Aggregate Index Hedged Lipper Mixed-Asset Target Allocation Conservative Funds Natalie I. Shapiro MSCI World Index Barclay's Global Aggregate Index Hedged Lipper Mixed-Asset Target Allocation Conservative Funds Benjamin Stone MSCI World Index Erik S. Weisman Barclay's Global Aggregate Index Hedged Barnaby Wiener MSCI World Index (gross div) * As of December 31, 2012, no benchmarks were used to measure the performance of Pilar Gomez-Bravo and Robert D. Persons for the MFS Global Tactical Allocation Portfolio because they were not portfolio managers of the Fund at that time. Additional or different benchmarks, including versions of indices, custom indices, and linked indices that include performance of different indices for different portions of the time period, may also be used. Primary weight is given to portfolio performance over a three-year time period with 1001514 1 WTS-PM-SAI-SUP-092713 MFS® Global Tactical Allocation Portfolio lesser consideration given to portfolio performance over one and five-year periods (adjusted as appropriate if the portfolio manager has served for less than five years). The qualitative portion is based on the results of an annual internal peer review process (conducted by other portfolio managers, analysts, and traders) and management’s assessment of overall portfolio manager contributions to investor relations and the investment process (distinct from fund and other account performance). This performance bonus may be in the form of cash and/or a deferred cash award, at the discretion of management.A deferred cash award is issued for a cash value and becomes payable over a three-year vesting period if the portfolio manager remains in the continuous employ of MFS or its affiliates.During the vesting period, the value of the unfunded deferred cash award will fluctuate as though the portfolio manager had invested the cash value of the award in an MFS Fund(s) selected by the portfolio manager. A selected fund may be, but is not required to be, a fund that is managed by the portfolio manager. Portfolio managers also typically benefit from the opportunity to participate in the MFS Equity Plan. Equity interests and/or options to acquire equity interests in MFS or its parent company are awarded by management, on a discretionary basis, taking into account tenure at MFS, contribution to the investment process, and other factors. Finally, portfolio managers also participate in benefit plans (including a defined contribution plan and health and other insurance plans) and programs available generally to other employees of MFS. The percentage such benefits represent of any portfolio manager’s compensation depends upon the length of the individual’s tenure at MFS and salary level, as well as other factors. Ownership of Fund Shares The following table shows the dollar range of equity securities of the Fund beneficially owned by the Fund’s portfolio manager(s) as ofDecember 31, 2012. The following dollar ranges apply: N. None A. $1 – $10,000 B. $10,001 – $50,000 C. $50,001 – $100,000 D. $100,001 – $500,000 E. $500,001 – $1,000,000 F. Over $1,000,000 N - Because the Fund serves as an underlying investment vehicle for variable annuity and life contracts, the portfolio managers are not eligible to invest directly in the Fund.Therefore, no portfolio manager owned shares of the Fund. Other Accounts In addition to the Fund, the Fund’s portfolio manager(s) is named as a portfolio manager of certain other accounts managed or subadvised by MFS or an affiliate, the number and assets of which, as of the Fund's fiscal year ended December 31, 2012, were as follows: Fund Portfolio Manager Category of Accounts Managed Number of Accounts Total Assets MFS Global Tactical Allocation Portfolio Nevin P. Chitkara Registered Investment Companies* 20 $44.8 billion Other Pooled Investment Vehicles 6 $3.0 billion Other Accounts 38 $12.5 billion Pilar Gomez-Bravo(1) Registered Investment Companies* 4 $3.2 billion Other Pooled Investment Vehicles 1 $1.8 billion Other Accounts 1 $18.8 million Steven R. Gorham Registered Investment Companies* 19 $44.7 billion Other Pooled Investment Vehicles 5 $3.0 billion Other Accounts 38 $12.5 billion Richard O. Hawkins Registered Investment Companies* 12 $18.4 billion Other Pooled Investment Vehicles 1 $1.2 billion Other Accounts 5 $664.8 million Benjamin R. Nastou Registered Investment Companies* 4 $1.6 billion Other Pooled Investment Vehicles 2 $183.4 million Other Accounts 0 N/A Robert D. Persons(1) Registered Investment Companies* 11 $13.3 billion 10015142 WTS-PM-SAI-SUP-092713 MFS® Global Tactical Allocation Portfolio Fund Portfolio Manager Category of Accounts Managed Number of Accounts Total Assets Other Pooled Investment Vehicles 3 $2.4 billion Other Accounts 4 $693.3 million Natalie I. Shapiro Registered Investment Companies* 5 $1.7 billion Other Pooled Investment Vehicles 2 $183.4 million Other Accounts 0 N/A Benjamin Stone Registered Investment Companies* 8 $12.0 billion Other Pooled Investment Vehicles 5 $2.9 billion Other Accounts 26 $5.1 billion Erik S. Weisman Registered Investment Companies* 13 $6.5 billion Other Pooled Investment Vehicles 3 $1.6 billion Other Accounts 1 $7.5 million Barnaby Wiener Registered Investment Companies* 8 $12.0 billion Other Pooled Investment Vehicles 5 $1.7 billion Other Accounts 21 $4.6 billion *Includes the Fund. Ms. Pilar Gomez-Bravo and Mr. Robert D. Persons became Portfolio Managers of MFS Global Tactical Allocation Portfolio on August 1, 2013. Information is as of August 31, 2013. Advisory fees are not based upon performance of any of the accounts identified in the table above. 1001514 3 WTS-PM-SAI-SUP-092713
